Citation Nr: 9906216	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  98-06 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

REMAND

The appellant had active service from September 1967 to 
October 1969. This appeal is before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Jackson, Mississippi Regional Office 
(RO), which denied entitlement to a TDIU.

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim. 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.159 (1998). The Court has 
held that the duty to assist also includes providing a 
thorough and contemporaneous medical examination, which takes 
into account prior medical evaluations and treatment. Green 
v. Derwinski, 1 Vet App. 121 (1991). The Court has also held 
that when the Board concludes the medical evidence of record 
is insufficient it may supplement the record by ordering a 
medical examination. Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  This duty to assist also involves obtaining relevant 
medical reports where indicated by the facts and 
circumstances of the individual case. See Abernathy v. 
Principi, 3 Vet. App. 461 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Noncompensable service connection for prostatitis and a right 
knee disorder was granted and is in effect at the present 
time.  

Service connection for an anxiety reaction (now described as 
PTSD) was granted by the Board in a December 1979 decision.  
A 30 percent service connected rating was assigned by the RO.  
A rating action in October 1995 increased the rating for PTSD 
from 30 percent to 50 percent, and in December 1997, the 
rating was increased to 70 percent, which is currently in 
effect.

Additionally, service connection for alcoholism as secondary 
to the service-connected psychiatric disorder was denied by 
the Board in February 1986.  The RO denied service connection 
for schizophrenia in a May 1989 rating decision, and the 
veteran was so informed but did not appeal.  Alcoholism was 
also noted to be a result of willful misconduct.  In June 
1992 the RO found the veteran to be incompetent, and in July 
1992 a 100 percent disability rating was assigned to his 
nonservice-connected schizophrenia.  

Initial review of the evidentiary record indicates that 
additional evidentiary development should be accomplished 
prior to final appellate determination, for the following 
reasons.

The Board notes that the veteran's psychiatric diagnoses over 
the years have included paranoid schizophrenia, various 
personality disorders and multiple substance abuse as well as 
the service-connected PTSD; all apparently co-exist to 
various degrees.  It appears that the pathologies 
significantly overlap, may be intertwined, and necessitate 
medical opinions to determine the relative severity of each 
psychiatric disorder and its effect on employability.  The 
Board believes that the medical evidence does not provide 
sufficient information to differentiate the severity of the 
service-connected disorders from that of the nonservice-
connected disorders, and, therefore, the RO's rationale for 
denying the appellant's entitlement to a TDIU cannot 
withstand scrutiny.  Therefore, further VA examination is 
required.  

At his recent hearing, the veteran also indicated that his 
service-connected prostatitis and right knee disorders have 
been symptomatic.  In order to assess whether these 
disabilities now have any significant effect on his 
employability, the Board believes that furthe examination of 
these disabilities is advisable.

Accordingly, the RO should undertake all additional 
development required, including examination of all the 
appellant's service- connected disabilities, to properly 
adjudicate his claim of entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities.  The case is REMANDED for the 
following development:

1.  The RO should obtain up-to-date VA 
outpatient and inpatient treatment 
records pertaining to the veteran. 

2.  The RO should schedule the veteran 
for appropriate VA examinations, to 
determine any symptoms and the severity 
thereof attributed to the service-
connected prostatitis and right knee 
disorder.  All indicated tests and 
studies should be performed.  The degree 
of functional impairment or interference 
with employability, if any, by the 
service-connected prostatitis and right 
knee disorders should be described in 
detail.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the reports. 

3.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the extent and severity of his 
service-connected PTSD and his 
nonservice-connected psychiatric 
disorders.  The entire claims folders 
must be reviewed by the examiner prior to 
the examination, and a statement to that 
effect must be included in the 
examination report. All necessary tests, 
including psychological testing, should 
be conducted, and the examiner should 
provide answers/opinions to the 
following, after reviewing the record and 
examining the veteran.

(a)  What are the correct specific 
diagnoses of all psychiatric impairments 
demonstrated?

(b)  Describe all symptoms and findings 
associated with each diagnosed mental 
disorder.  If the psychiatric disorders 
are separate, please describe in detail 
the symptoms related only to the service 
connected PTSD, to the extent it is 
possible to dissociate medically those 
symptoms from the other non-service 
connected mental disorders.  

(c)  The examiner must assign a Global 
Assessment of Functioning (GAF) score 
consistent with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV) for each psychiatric 
disorder diagnosed, to the extent 
possible.  A definition of the GAF score 
indicating the degree of impairment it 
represents for each psychiatric diagnosis 
should be provided. The examiner should 
describe in detail the effect each 
diagnosed disability has on his 
industrial capability.  If the examiner 
is unable to differentiate the symptoms 
or the degree of industrial impairment 
resulting from each diagnosed psychiatric 
disorder, he or she should so state.  The 
examiner should include a complete 
rationale for all opinions expressed.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and any additional evidence, and 
ensure that all of the foregoing 
development have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If it does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

5.  The RO should then readjudicate the 
issue of entitlement to a total rating 
for individual unemployability.  If the 
determination remains adverse to the 
claimant, the appellant and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, fully 
cites any applicable laws and regulations 
not previously cited, and the reasons and 
bases for the decision reached.  The 
appellant and representative should be 
given the opportunity to respond thereto.

6.  While this case is in remand status, 
the veteran and representative are free 
to submit additional evidence and 
argument on the questions at issue.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this REMAND is to further develop the record and 
the Board does not intimate any opinion, either factual or 
legal, as to the ultimate disposition warranted in this case.  
No action is required of the veteran until he receives 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-466, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5105 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and by the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.
:


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


